Lahtinen, J.
Petitioner was hired as a probationary State Trooper in May 2006. Before the expiration of his probationary period, he was notified that he would not be offered a permanent position and that his employment was being terminated immediately. He commenced this proceeding seeking reinstatement together with back pay and benefits. Supreme Court dismissed the petition. Petitioner appeals.
*1602We affirm. “A probationary police officer may be discharged for ‘almost any reason, or for no reason at all’ as long as it is not ‘in bad faith or for an improper or impermissible reason’ ” (Matter of Duncan v Kelly, 9 NY3d 1024, 1025 [2008], quoting Matter of Swinton v Safir, 93 NY2d 758, 762 [1999]). During'his probationary term, petitioner was found, following an investigation, to have violated several regulations of the State Police, including ones related to the improper use of his firearm. Also, multiple complaints were lodged against him by members of the public for aggressive, disrespectful and condescending actions while on patrol. His poor communication skills resulted in extended training, after which he still exhibited less than satisfactory abilities. The evidence in the record supports the conclusion that the discharge was made in good faith and petitioner failed to establish a material issue of fact indicating that he was discharged for an impermissible reason (see Matter of Johnson v Katz, 68 NY2d 649, 650 [1986]).
Cardona, EJ., Spain, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, without costs.